—Judgment, Supreme Court, Bronx County (Ira Globerman, J., at Molineux/ Ventimiglia!Sandoval hearing; Steven Barrett, J., at nonjury trial and sentence), rendered May 12, 1999, convicting defendant of manslaughter in the second degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility and evaluation of expert testimony.
Testimony concerning defendant’s prior reckless handling of his gun while off duty was properly admitted to negate various aspects of his defense. The evidence was particularly probative because defendant and the deceased were the only persons in the room when the fatal shot was fired “and the facts are not easily unraveled” (People v Henson, 33 NY2d 63, 72). Any prejudicial effect was minimized in this nonjury trial where the *312trier of fact is presumed capable of disregarding prejudicial aspects of the evidence (see, People v Martinez, 278 AD2d 146). Moreover, in denying defendant’s motion to set aside the verdict, the court expressly stated that the prior incidents were not a determinative factor in its decision.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Lerner and Buckley, JJ.